DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 2, filed 11 January 2021, with respect to the rejection(s) of claim(s) 1, 5-8, 10, 13, 14, 16-18, and 21-29 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ciani (US 6530745).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-10, 13, 21-25, 27, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the one or more communication" in line12.  There is insufficient antecedent basis for this limitation in the claim.
Claims 5-10, 13, 21-25, 27, and 29 depend upon claim 1 and do not fix its deficiency and are therefore also rejected. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 10, 13, 14, 16, 18, 21, 22, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Ciani (US 6530745) in view of Soechting (US 6742991).
Regarding claim 1, Ciani teaches an airfoil (10) for a gas turbine engine (abstract) comprising: 
a first cavity (see annotated Fig 2 below); 
a second cavity (see annotated Fig 2 below); 
a rib (see annotated Fig 2 below) extending from a suction sidewall (12) to a pressure sidewall (11) and separating the first cavity from the second 
a first baffle (14) disposed in the first cavity and abutting the rib (Fig 2); and 
a second baffle (15) disposed in the second cavity and abutting the rib (Fig 2), wherein the first baffle and the pressure-sidewall bound a first passage (see annotated Fig 2 below), and the second baffle and the pressure sidewall bound a pressure-sidewall passage (see annotated Fig 2 below).
                   
    PNG
    media_image1.png
    584
    655
    media_image1.png
    Greyscale


Soechting teaches 
an analogous rib (122) defining one or more communication openings (140) from an analogous first cavity (C1) to an analogous second cavity (C2) in an analogous first edge portion (Fig 1, Col 4, lines 54-56, the communication means can be located on either the pressure or suction side); and 
the one or more communication extend from an analogous first passage (Fig 1) to the pressure-sidewall passage (Fig 1), 
to improve efficiency by reducing temperature differences over the airfoil body (Col 4, lines 29-35).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Ciani with the teachings of Soechting to have the rib defining one or more communication openings from the first cavity to the second cavity in the first edge portion; and the one or more communication extend from the first passage to the pressure-sidewall passage, to improve efficiency by reducing temperature differences over the airfoil body.
Regarding claim 5, Ciani teaches 
the first baffle defines an interior channel (see annotated Fig 2 below) and an outer channel (see annotated Fig 2 below) between the first baffle and an inner surface of the first cavity (see annotated Fig 2 below), and 
the second baffle defines a second interior channel (see annotated Fig 2 below) and a second outer channel (see annotated Fig 2 below) between the second baffle and an inner surface of the second cavity (see annotated Fig 2 below).
                
    PNG
    media_image2.png
    501
    633
    media_image2.png
    Greyscale

	Regarding claim 10, Ciani teaches the first baffle includes a flat rib-interfacing portion (Fig 2, the portion of 30 that abuts the rib), a first curved portion extending from the flat rib-interfacing portion (Fig 2), and a second curved portion extending from the flat rib-interfacing portion (Fig 2), and the flat rib-interfacing portion abuts the rib (Fig 2).
	Regarding claim 13, Ciani teaches the central portion extends from a base of the airfoil to a tip of the airfoil (Fig 2, a base and tip are inherent in a vane) and is free of any openings extending from the first cavity to the second cavity (Fig 2).
	Regarding claim 14,
a turbine section (Col 1, lines 6-7); 
at least one vane (10) within the turbine section including 
a first cavity (see annotated Fig 2 above); 
a second cavity (see annotated Fig 2 above); and 
a rib (see annotated Fig 2 above) extending from a suction sidewall (12) to a pressure sidewall (11) and separating the first cavity from the second cavity (Fig 2), wherein the rib includes a central portion (see annotated Fig 2 above), a first edge portion (see annotated Fig 2 above) extending from the pressure sidewall to the central portion, and a second edge portion (see annotated Fig 2 above) extending from the suction sidewall to the central portion; 
a first baffle (24) disposed in the first cavity and abutting the rib and defining a first interior channel (see annotated Fig 2 above, labeled as “Interior Channel”) and a first outer channel (see annotated Fig 2 above, labeled as “Outer Channel”) between the first baffle and an inner surface of the first cavity (see annotated Fig 2 above), and 
a second baffle (see annotated Fig 2 above) disposed in the second cavity and abutting the rib and defining a second interior channel (see annotated Fig 2 above) and a second outer channel (see annotated Fig 2 above) between the second baffle and an inner surface of the second cavity (see annotated Fig 2 above).
Ciani does not explicitly teach the rib defining one or more communication openings from the first cavity to the second cavity in the first or second edge portion.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Ciani with the teachings of Soechting to have the rib defining one or more communication openings from the first cavity to the second cavity in the first edge portion or second edge portion, to improve efficiency by reducing temperature differences over the airfoil body.
Regarding claim 16, Ciani in view of Soechting teaches the first baffle and the pressure sidewall bound a first passage (Ciani - see annotated Fig 2 above), and the second baffle and the pressure sidewall bound a pressure-sidewall passage (Ciani - see annotated Fig 2 above), and the one or more communication openings are in the first edge portion and extend from the first passage to the pressure-sidewall passage (Soechting - Col 4, lines 54-56).
Regarding claim 18, Ciani teaches the central portion extends from a base of the airfoil to a tip of the airfoil (Fig 2, a base and tip are inherent in a vane) and is free of any openings extending from the first cavity to the second cavity (Fig 2).
Regarding claim 21, Ciani teaches the second baffle provides a suction sidewall passage between the second baffle and the suction sidewall (see annotated Fig 2 
Regarding claim 22, Ciani teaches the pressure sidewall includes a plurality of film cooling openings (13) extending from the pressure sidewall passage.
Regarding claim 27, Ciani teaches the first baffle and the second baffle do not abut the first edge portion (Fig 2).
Regarding claim 28, Ciani in view of Soechting teaches the rib defines the one or more communication openings from the first cavity to the second cavity in the first edge portion (Soechting - Col 4, lines 54-56), and the first baffle and the second baffle do not abut the first edge portion (Ciani – Fig 2).
Regarding claim 29, Ciani teaches the airfoil is a vane airfoil (Col 1, lines 4-5).
Claims 6, 7, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ciani in view of Soechting and in further view of Slavens (US 2016/0251974).
Regarding claims 6 and 17, Ciani in view of Soechting do not explicitly set forth the outer channel includes the first passage and a second passage fluidly separated by a partition.
Slavens teaches the outer channel (Fig 7) includes the first passage (92) and a second passage (94) fluidly separated by a partition (104), to isolate one passage from another to prevent hot gas ingestion ([0056]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the proposed combination with the teachings of Slavens to have the outer channel includes the first passage and a 
Regarding claim 7, Slavens teaches the first baffle provides a bleed opening in fluid communication with the first passage (Fig 7, the openings from inside the baffle to the first passage), and a plurality of impingement holes in fluid communication with the second passage (Fig 7, the openings from inside the baffle to the second passage).
Claims 8 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ciani in view of Soechting in further view of Slavens and in further view of Spangler (US 2015/0285096).
Regarding claim 8, Ciani in view of Soechting in further view of Slavens does not explicitly set forth that the bleed opening is larger than each of the plurality of impingement holes.
Spangler teaches the bleed opening is larger than each of the plurality of impingement holes (Fig 4, [0047]), to allow the controlled passage of cooling air ([0047]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the proposed combination with the teachings of Spangler to have the bleed opening is larger than each of the plurality of impingement holes, to allow the controlled passage of cooling air.
Regarding claim 26, Ciani teaches a bleed opening (13) extends from the first passage through the pressure sidewall to provide film cooling for the pressure sidewall (Fig 2).

Spangler teaches the first passage (104) includes a plurality of flow disruptors (84), to provide enhanced heat transfer ([0043]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the proposed combination with the teachings of Spangler to have the first passage includes a plurality of flow disruptors, to provide enhanced heat transfer.
Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ciani in view of Soechting and in further view of Slavens.
Regarding claim 23, Ciani in view of Soechting do not explicitly set forth a partition in the pressure sidewall passage fluidly separating the pressure sidewall passage into a first pressure sidewall passage section and a second pressure sidewall passage section.
Slavens teaches a partition (104) in the pressure sidewall passage (Fig 7) fluidly separating the pressure sidewall passage into a first pressure sidewall passage (92) section and a second pressure sidewall passage section (94), to isolate one passage from another to prevent hot gas ingestion ([0056]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the proposed combination with the teachings of Slavens to have a partition in the pressure sidewall passage fluidly separating the pressure sidewall passage into a first pressure sidewall passage section 
Regarding claim 24, Ciani teaches the second baffle includes a bleed opening in communication with the second pressure sidewall passage section (Fig 2, the openings from the second baffle out).
Regarding claim 25, Slavens teaches the second baffle does not include a bleed opening in communication with the first pressure sidewall passage section (Fig 7, the openings out of the baffle are not bleed openings), and the first pressure sidewall passage section is in fluid communication with the first passage through the one or more communication openings (Fig 7).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liang (US 7789625) teaches a turbine vane with two baffles abutting a center rib.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FOUNTAIN whose telephone number is (571)272-6025.  The examiner can normally be reached on M-F 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sosnowski David can be reached on (571) 270-7944.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON FOUNTAIN/           Examiner, Art Unit 3745        

/Ninh H. Nguyen/           Primary Examiner, Art Unit 3745